      Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 1 of 17



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


UNITED STATES OF AMERICA
vs.                            CRIMINAL NO. 3:18-cr-50-DCB-LRA-001
                               CIVIL NO. 3:19-cv-547-DCB
BILAL HAMID LOVE                                                  DEFENDANT
                                    ORDER


      This cause is before the Court on the Defendant Bilal Hamid

Love (“Love”)’s Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody

(“Motion to Vacate”) [ECF No. 35] and his Motion for an

Evidentiary Hearing and to Appoint Counsel [ECF No. 38]. Having

read the Motion, response thereto, applicable statutory and case

law, and being otherwise fully informed of the premises, the

Court finds as follows:

                                 Background

      On March 7, 2018, Love was charged in a four-count

indictment with: (1) possession with intent to distribute a

mixture or substance containing AB-PINACA1 in violation of 21

U.S.C. § 841(a)(1)(C) and 18 U.S.C. § 2; (2) knowingly and



1 AB-PINACA is a Schedule I controlled substance under the Controlled
Substance Act, 21 U.S.C. § 801, et. seq.

                                      1
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 2 of 17



intentionally importing AB-PINACA in violation of 21 U.S.C. §

952 and 18 U.S.C § 2; (3) maintaining a residence for the

purpose of manufacturing a substance containing AB-PINACA in

violation of 21 U.S.C. § 841(a)(1); and (4) knowingly possessing

a firearm in furtherance of a drug trafficking crime in

violation of 21 U.S.C. § 841(a)(1). [ECF No. 50].

    On October 24, 2018, Love pleaded guilty as to Counts 2 and

4 of the indictment, knowingly and intentionally importing AB-

PINACA and knowingly possessing a firearm in furtherance of a

drug trafficking crime. Id. In February 2019, Love was sentenced

to a 168-month term of imprisonment followed by a five-year term

of supervised release. Id. No appeal was taken. In the instant

Motion to Vacate, Love argues that he was denied effective

assistance of counsel.

                          Standard of Review

    Upon conviction and waiver of any right to appeal, “a court

is normally entitled to presume the defendant stands fairly and

finally convicted.” United States v. Willis, 273 F. 3d 592, 595

(5th Cir. 2001). However, the Court may “consider a defendant’s

collateral attack on a federal sentence through a § 2255

motion,” specifically granting relief for errors which occurred

during trial or at sentencing. Nalls v. United States, 2019 WL

3536821, at *3 (W.D. Tex. Aug. 2, 2019).

                                    2
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 3 of 17



    In a § 2255 motion, the movant “bears the burden of

sustaining his convictions by a preponderance of the evidence.”

Wright v. United States, 624 F. 2d 557, 558 (5th Cir. 1980)

(internal citations omitted). The movant must show that: “(1)

his sentence was imposed in violation of the Constitution or the

laws of the United States; (2) the sentencing court was without

jurisdiction to impose the sentence; (3) the sentence was more

than the maximum authorized by law; or (4) the sentence was

otherwise subject to collateral attack.” United States v.

Seyfert, 67 F. 3d 544, 546 (5th Cir. 1995) (citations omitted).

    If the motion, files, and records of the case “conclusively

show that the prisoner is entitled to no relief,” the court may

deny a § 2255 motion without a hearing. Wright, 624 F. 2d at

558, see 28 U.S.C. § 2255(b). In making its determination, this

Court “scan[s] the entire record for facts supporting [the

Petitioner’s] conviction.” United States v. Ortiz, 927 F. 3d

868, 872-73 (5th Cir. 2019) (citations omitted).

    Furthermore, courts have long enforced waivers of

collateral-attack rights in plea agreements. See, e.g., United

States v. Wilkes, 20 F. 3d 651, 653 (5th Cir. 1994) (“As a

general matter, therefore – and at least under the facts and

circumstances of this case – an informed and voluntary waiver of

post-conviction relief is effective to bar such relief.”); see


                                    3
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 4 of 17



also Garcia-Santos v. United States, 273 F. 3d 506, 509 (2d Cir.

2001). Generally, “a voluntary, unconditional guilty plea waives

all non-jurisdictional defects in the proceedings against the

defendant.” United States v. Hoctel, 154 F. 3d 506, 507 (5th

Cir. 1998).

                               Discussion

    Love entered into a plea agreement which waived his right

to appeal, to file a § 2255 petition, and to seek attorney fees.

[ECF No. 24]. Love retained the right to file an ineffective

assistance of counsel claim, which he now does in this suit. The

Government asserts that Love’s waiver is valid because he did

not receive ineffective assistance of counsel.

    To prevail on a claim of ineffective assistance of counsel,

the petitioner must show “counsel’s performance was deficient”

and “that the deficient performance prejudiced the defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984). Deficient

performance requires a showing that “counsel made errors so

serious that counsel was not functioning as the ‘counsel’

guaranteed the defendant by the Sixth Amendment.” Id. In the

context of a plea to satisfy the prejudice requirement, “the

defendant must show that there is a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Hill v. Lockhart, 474

                                    4
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 5 of 17



U.S. 52, 59 (1985). Judicial scrutiny of this type of claim must

be highly deferential and the defendant must overcome a “strong

presumption that his counsel’s conduct falls within the wide

range of reasonable professional assistance.” Strickland, 466

U.S. at 689.

    In support of his argument that he received ineffective

assistance from counsel, Love alleges the following: (1) his

counsel should have objected to the Presentence Report (“PSR”)

and the drug conversion weight used in calculating his sentence;

(2) counsel should have argued McFadden v. United States; (3)

counsel should have investigated the validity of the search

warrant and accompanying affidavit; (4) counsel should have

objected to the firearms nexus; (5) his plea was not knowing,

intelligent, or voluntary; (6) counsel did not file a notice of

appeal; (7) double jeopardy was present; (8) and the totality of

the circumstances requires an evidentiary hearing.

    The first four ineffective assistance of counsel arguments

directly relate to counsel’s defense strategy. In evaluating

whether counsel’s defense strategy was constitutionally

deficient, “judicial scrutiny of counsel’s performance must be

highly deferential” and courts “must indulge a strong

presumption that counsel’s conduct falls within the wide range




                                    5
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 6 of 17



of reasonable professional assistance.” Strickland, 449 U.S. at

689; see U.S. v. Walker, 68 F. 3d 931, 934 (5th Cir. 1996).

    Love first alleges that his counsel’s defense strategy was

ineffective because she failed to object to the ratio of

converted drug weight and did not argue for an alternative drug

weight conversion ratio. Love argues the weight of the AB-PINACA

should be converted at a ratio of 1:17 rather than the 1:167

ratio used by the Court. The crux of Love’s argument rests on

United States v. Malone, 828 F. 3d 331 (5th Cir. 2016). However,

his reliance on Malone is misplaced. Malone affirmed the

district court’s reliance on the 1:167 ratio for converting

Tetrahydrocannabinol (THC) into marijuana, the ratio applied

herein. Id. at 339. Moreover, Love stipulated in his plea

documents and confirmed that AB-PINACA is most closely related

to THC and that the appropriate ratio to use is 1 gram of THC to

equal 167 grams of marijuana.

      Additionally, Love argues that his counsel was ineffective

by failing to seek and obtain discovery. [ECF No. 37]. However,

defense counsel stated in a signed affidavit that she obtained

discovery from Love’s previous counsel shortly after her

representation of Love began. [ECF No. 46]. Counsel’s defense

strategy is consistent with applicable law and shows no error or

resulting prejudice.


                                    6
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 7 of 17



    Love’s second defense strategy argument states that his

counsel’s assistance was ineffective because she failed to argue

McFadden v. United States, 135 S. Ct. 2298 (2015) which requires

that the government prove that the defendant had knowledge that

an analogue was a controlled substance under federal law. Id. at

2303. Love argues he did not have knowledge that the substance

was controlled under federal law, evidenced by the fact that he

wrote the United States Probation Office prior to sentencing and

stated he did not research AB-PINACA. The weight of the evidence

supports the contrary.

    Counsel states in her affidavit that she believed the

government would argue that Love’s efforts to hide his identity

by using the name Michael Smith for incoming packages suggested

that he knew the illegal nature of the material, and further,

that it demonstrated intent and planning. [ECF No. 46].

Subsequent deceptive statements provided by Love during his

initial detention demonstrate that he used a false name (Michael

Smith) to conceal his illegal use of the building for his mail

order enterprise. Id.

    Defense counsel’s strategic choices are virtually

unchallengeable when made after thorough investigation of law

and facts relevant to plausible options. Rhoades v. Davis, 852

F. 3d 434 (5th Cir. 2017). Through discovery, counsel determined


                                    7
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 8 of 17



Love had knowledge of the illegality of the possession of the

AB-PINACA.   [ECF No. 46]. Counsel made a decision that fell

“within the wide range of reasonable professional assistance” by

not presenting an argument which was against the weight of the

evidence that Love was aware of the illegal nature of AB-PINACA.

Strickland, 449 U.S. at 689; see also Walker, 68 F. 3d 931 at

934. Counsel’s conduct was reasonable and does not constitute

ineffective assistance.

    Love’s third argument states his counsel’s defense strategy

was ineffective because counsel failed to investigate a search

warrant issued for “methamphetamine … and/or other controlled

substances” and its accompanying affidavit. Also, counsel did

not request a Franks hearing to address allegations of false

statements in warrant affidavits. See Franks v. Delaware, 438

U.S. 154 (1978)(setting out the legal principles that govern how

courts address allegations of false statements in warrant

affidavits).

    Love bases this argument on a perceived conflict between a

Report of Investigation and a search warrant affidavit. A case

agent conducted a field test of “5 pounds of tannish brown

substance.” [ECF No. 50]. The agent’s Report claimed that the

field test came back positive for methamphetamine whereas the

search warrant affidavit tested positive for ecstasy. Counsel


                                    8
    Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 9 of 17



and the Defendant discussed the fact that the field test came

back positive for methamphetamine. As counsel states in her

affidavit:

    “He was concerned that the field test of the substance
    in the box was positive for Methamphetamine and he
    believed there were admissibility issues with the
    ability of the government to use that evidence at trial.
    I explained that field tests are not conclusive but
    identify a possible controlled substance. The results
    are certified by the lab results. The results confirm
    their probable cause for arrests and other search
    warrants. The fact that they were valid allows the
    government to prevail on suppression issues.”
[ECF No. 46] at 5. Additionally, counsel told Love she would

file motions to exclude evidence (even though she believed they

were not valid) if Love chose to proceed to trial. [ECF No. 46].

Love ultimately chose to plead rather than proceed to trial.

Counsel’s evidentiary review and subsequent explanation to Love

demonstrates reasonable professional judgment. Love has failed

to show counsel acted unreasonably.

    Love’s final argument suggests that counsel failed to

attempt to disprove the nexus between his firearms and drug

trafficking activity. The firearm enhancement added 60 months to

the 108 months assigned for the importation charge. However,

counsel’s affidavit reports that she contacted the AUSA about

the firearms and was advised that it was their policy to pursue

all firearm charges for drug cases and that they would not

exclude it from the plea offer. See id. at 6. Counsel also

                                    9
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 10 of 17



states that she attempted to acquire a copy of any hunting

license that would prove Love’s firearms were solely for hunting

and recreational purposes, but that Love’s family did not

provide the requested materials. See id.

    Counsel clearly investigated any potential avenues in which

to address or mitigate the nexus between the firearms and drug

trafficking activities. Furthermore, in his letter to United

States Probation, Love admitted to knowing that it is illegal to

have weapons around synthetic marijuana and that he accepted

full responsibility. [ECF No. 37]. Love waived any argument

against the manner of forfeiture to be ordered in this case, to

which he acknowledged orally and in his signed plea agreement.

Love has failed to meet his burden.

    In support of his argument that he received defective

counsel, Love makes the following arguments unrelated to

counsel’s strategy of defense: (1) his plea was not knowing,

intelligent, or voluntary; (2) counsel did not file a notice of

appeal; (3) double jeopardy was present; (4) and the totality of

the circumstances requires an evidentiary hearing.

    Love claims his plea was not knowing, intelligent, or

voluntary because his counsel:

    “never tried to defend the case at bar; she never
    filed one motion, except for a continuance. She never
    requested any discovery or production of documents;

                                   10
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 11 of 17



    she never sought to challenge the indictment based on
    the variances and false statements in the agents (sic)
    declarations regarding substances, some positive, some
    negative or that no meth existed, even in any package,
    but is what Agent Creel relied on for the search
    warrant.”
[ECF No. 37] at 28–29. Whether a guilty plea was “knowing” turns

on whether a defendant understood the consequences of a plea,

including the maximum possible penalty. United States v.

Hernandez, 234 F. 3d 252, 255 (5th Cir. 2000). The

“voluntariness” of a plea depends on whether the plea was

induced by misrepresentation, threats, or unfulfilled or

improper promises. Id.

    At the plea hearing, the Court made certain that Love

understood the consequences of his plea and the maximum possible

penalty for each offense. Love agreed that no one had made any

promises or side agreements in furtherance of his plea or

outside of his plea. The Court asked Love whether he had “ample

opportunity to discuss [his] case with [his] attorney” to which

he replied “[y]es, sir”. [ECF No. 50]. Love confirmed to the

Court that he was satisfied with the amount of time his counsel

spent with him and the advice she gave. Id. He further stated he

had no complaints regarding his counsel’s representation. Id. He

acknowledged reviewing the indictment with his counsel, as well

as the possible defenses. Id.




                                   11
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 12 of 17



    A plea is intelligent so long as “a criminal Defendant

first receives real notice of the true nature of the charge

against him, the first and most universally recognized

requirement of due process.” Bousley v. United States, 523 U.S.

614, 618 (1998)(internal citations omitted). Counsel also

advised Love of the sufficiency and weight of evidence against

him and discussed alternative options and realistic possible

sentences. [ECF No. 46]. Love was properly advised, and his plea

was knowing, intelligent, and voluntary.

    Love’s furthered this “knowing” argument in his reply to

the government’s response. Love argues that he was “expressing

doubts” about whether he should plead and that he was “misled”

of the severity of the sentencing range prior to pleading guilty

to counts 2 and 4. [ECF No. 56]. Regardless, to demonstrate

prejudice, Love “must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” See

Hill, 474 U.S. at 59. Love’s alleged doubts do not suggest

counsel was a certain “but for” cause of the plea.

    Courts do not require counsel to give each defendant

“anything approaching a detailed exegesis of the myriad arguably

relevant nuances of the [Federal Sentencing] Guidelines.” United

States v. Day, 969 F. 2d 39 (3d Cir. 1992). Love ultimately


                                   12
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 13 of 17



entered a plea in order to avoid a trial and in exchange the

Government dropped counts 1 and 3. Had the defendant been found

guilty of all Counts, his sentence would have been much higher.

Counsel satisfied her obligation by informing Love of all of his

rights as well as the consequences of his plea. Considering the

highly deferential nature of this standard, Love’s argument

fails because he does not demonstrate that but for counsel’s

advice he would have chosen to go to trial. Additionally, the

Defendant has not alleged or established any prejudice from his

decision to enter a plea. Had he chosen to go to trial on the

four-count indictment, he would have faced a significantly

higher maximum penalty than the one he pleaded to.

    Furthermore, “[s]olemn declarations in open court carry a

strong presumption of verity.” Blackledge v. Allison, 431 U.S.

63, 74 (1977). The Court thoroughly questioned the Defendant in

his Change of Plea hearing. Considering the Defendant’s response

to the Court’s questions and his counsel’s advice prior to his

change of plea, it is clear his plea was knowing, voluntary, and

intelligent.

    Love argues counsel’s failure to file a notice of appeal

constitutes ineffective assistance. Love’s affidavit states that

at the sentencing hearing, counsel informed him that she could

no longer represent him because of her election as Circuit Court


                                   13
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 14 of 17



Judge for Hinds County. [ECF No. 35]. Love claims he then asked

counsel to file a notice of appeal and that she indicated that

she would do so. Id. However, Love acknowledges in his brief

that counsel informed him that she no longer represented him. It

is unreasonable to conclude that counsel would file a notice of

appeal on Love’s behalf after plainly stating to Love that her

representation had ended. Additionally, at the beginning of her

representation of Love, counsel provided a written retainer

which made clear that her representation would cease at the

conclusion of his district court representation. [ECF No. 46].

Love has not shown a violation of an objective standard of

reasonable representation.

    Love next argues a constitutional claim of double jeopardy.

Love seems to claim that any federal funding to a state or

municipality would prohibit the United States from seeking

prosecution of an individual who was investigated by that state

and the United States. [ECF No. 50]. Love acknowledges that his

claim here may be “frivolous.” [ECF No. 37]. The Defendant’s

double jeopardy claim is frivolous and must fail.

    The Defendant, in his double jeopardy argument, claims that

his counsel assured him that his state cases would be dismissed.

On the docket of two separate state circuit courts in

Mississippi appear cases against Love originating from the


                                   14
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 15 of 17



investigation of his AB-PINACA importation. Correspondence

between counsel and the Defendant is as follows:

    [I]t was my understanding that in at least one of the
    circuits the charges had already been dismissed. I spoke
    to the District Attorney in the other county and they
    were going to dismiss upon receipt of the notice that he
    had been convicted. The prosecutor for the government
    confirmed the same communication with the court. I will
    try to get this cleared up within the next couple of
    weeks.
See Exhibit 7, Mem. in Supp. of Mot. to Vacate, ECF No. 35-8, 2.

It is clear that counsel, in the abovementioned correspondence,

did not make any promises to Defendant that the state claims

against him would be dismissed. She was merely relaying

information to her client. Further, there is no promise to have

the state charges dismissed to entice the Defendant to enter a

plea in his federal case.

    Where a guilty plea is induced by defense counsel’s false

assurances, it may be invalid. Harmason v. Smith, 888 F. 2d

1527, 1529 (5th Cir. 1989). However, no statement exists to

prove Love relied on any such promise in order to enter into the

plea in this case. Additionally, Love’s signed plea agreement

does not bind other jurisdictions and Love acknowledged that

there existed no promises or side agreements not stated in the

plea agreement. A “defendant ordinarily will not be heard to

refute [his] testimony given at a plea hearing while under

oath.” U.S. v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998).

                                   15
   Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 16 of 17



Love’s testimony refutes his claims here and he has not provided

sufficient evidence that any promises induced his plea. His

claims lack merit.

    Love’s final claim argues that the totality of his claims

of ineffective assistance requires an evidentiary hearing and

further that his case should be vacated. [ECF No. 37].         The

Court need not hold an evidentiary hearing if the

movant/prisoner fails to produce “independent indicia of the

likely merit of his allegations.” United States v. Edwards, 442

F. 3d 258, 264 (5th Cir. 2006). Love has failed to produce such

indicia to show the merit of his allegations. Love’s claims are

refuted by counsel’s affidavit, hearing transcripts, and plea

documents. The record before the Court is sufficient.

    Accordingly,

    IT IS HEREBY ORDERED that the Petitioner’s Motion to

Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. §

2255 is DENIED;

    IT IS FURTHER ORDERED that Petitioner’s Motion for an

Evidentiary Hearing [ECF No. 38] is DENIED and Motion to Appoint

Counsel [ECF No. 38] is MOOT inasmuch as Honorable Gary Alan

Udashen has undertaken representation of the Petitioner.

    SO ORDERED this the 27th day of August, 2020.


                                   16
Case 3:18-cr-00050-DCB-LRA Document 58 Filed 08/27/20 Page 17 of 17



                                      __/s/ David Bramlette_______
                                      UNITED STATES DISTRICT JUDGE




                                17
